The fact is that the circuit court, through the medium of Judge Dobson, acted upon the relator's motion for an order requiring Platt, the judgment debtor, to undergo an examination concerning his ability to discharge the relator's judgment. The motion was allowed and an order was entered which required the debtor to undergo examination. Later, for some reason which the record does not disclose, a new order was entered which vacated the one just mentioned. The later order was entered March 16, 1942. It is that order with which this proceeding is concerned. Although the majority hold that an appeal could have been taken from that order, yet for all other purposes they virtually ignore it.
It must be apparent that the present proceeding is an attack upon the order of March 16, which held that the judgment creditor was not entitled to examine Platt concerning his ability to satisfy the debt. If that order is entitled to respect — and I am sure that it is — this proceeding cannot succeed; in fact, this proceeding cannot succeed unless the order of March 16 is void. *Page 512
Schmid v. City of Portland, 83 Or. 583, 163 P. 1159, like the proceeding now before us, was based upon a petition filed in this court seeking the issuance of a peremptory writ of mandamus. The decision was written by Mr. Justice HARRIS. Speaking for the entire court, he said:
    "The attack now being made by the city is a collateral assault on the judgment rendered in the Circuit Court: 23 Cyc. 1064, 1346; 15 R.C.L., p. 874, * * *."
I pause to direct attention to the fact that the words just quoted hold that an attack upon a judgment, made in the course of mandamus proceedings, is deemed a collateral one. Recent texts which support the Schmid holding are: Freeman on Judgments, 5th ed., §§ 311 and 399; Black on Judgments, 2d ed., § 985d; 34 Am.Jur., Mandamus, p. 951, § 177; 31 Am. Jur. Judgments, p. 207, § 617; and 34 C.J., Judgments, p. 522, § 828, and p. 523, § 829.
It is apparent from the above that the present mandamus proceeding is a collateral attack upon Judge Dobson's order of March 16.
After Mr. Justice HARRIS had made the statement just quoted, he continued:
    "A judgment which is void on its face may be collaterally attacked; but a party to a judgment cannot collaterally impeach it for errors of law or irregularities in practice which do no more than to render it merely erroneous or voidable."
At that point Mr. Justice HARRIS cited a wealth of authority supporting his statement. He then continued *Page 513 
by quoting from Black on Judgments, 2d ed., § 246, as follows:
    "If the judgment is void on its face it is of course a mere nullity and of no avail for any purpose, and this may be urged against it whenever it is brought in question. But otherwise, whether it be regular or irregular, correct or erroneous, valid or voidable, it is not subject to collateral attack."
Later paragraphs of the decision applied those principles to the controversy before the court; from these the following is taken:
    "If the judgment is merely voidable then the collateral attack now made by the city must fail. The court had jurisdiction of the parties and of the subject matter."
The decision held that the judgment was impervious to the city's collateral attack upon it.
As already said, the present is a collateral attack upon the order of March 16, 1942. That order certainly is not void upon its face. The only averment made by the relator which is intended to impeach the order states that Judge Dobson acted "peremptorily" when he entered it. Whatever that word may mean, it certainly does not show that the attacked order is void.
The majority seem to believe that, since the record which the judgment creditor brought before this court fails to disclose why Judge Dobson entered his order of March 16, we are compelled to believe that he acted arbitrarily; that is, without warrant or reason. Before going on, let us remind ourselves that § 2-407, O.C.L.A., imposes upon all courts the duty to presume, in the absence of contravening circumstances,
    "(15) That official duty has been regularly performed; *Page 514
    "(16) That a court, or judge acting as such, whether in this state or any other state or country, was acting in the lawful exercise of his jurisdiction;
    "(17) That a judicial record, when not conclusive, does still correctly determine or set forth the rights of the parties;"
There is nothing before us to show that those presumptions are not warranted in the present instance; to the contrary, the record demands that they be drawn. Certainly, a party who desires to set at naught a judgment ought at least to allege facts which negative supporting presumptions. The only step taken in that direction by the judgment creditor is the one which we have already quoted; that is, her averment that Judge Dobson acted "peremptorily" when he entered the order of March 16. But the word "peremptorily" is nothing more than the expression of a conclusion of law. There is no averment that when Judge Dobson entered the order under attack there was before him only the motion for Platt's examination and the supporting affidavit. So far as the record before us is concerned, other documents and facts may have been before Judge Dobson which left him no alternative except to enter the order of March 16. A litigant who desires to impeach a judgment cannot throw upon the judgment creditor the burden of alleging facts which support the judgment. To the contrary, he must himself set forth all of the impeaching circumstances. This, the judgment creditor, being the relator in this mandamus proceeding, has not done. Because it has not been done, the impeachment must fail and the demurrer to the petition ought to be sustained
I dissent. *Page 515